Citation Nr: 1752240	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-28 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for severe degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a rating higher than 10 percent for severe DJD of the left knee.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1951 to September 1955 and from January 1956 to September 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a personal hearing before a member of the Board, however, he withdrew his request for a hearing in a statement received in July 2017.

In this decision, the Board is granting a TDIU.  The issues regarding the ratings for the bilateral knees require additional development, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral knee DJD and cervical spine osteoarthritis preclude the Veteran from engaging in substantial gainful activity.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  The Veteran's combined rating is 80 percent for the entire period on appeal, but he does not have a single disability rated as 40 percent or more.  

There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a).  Here, he is service-connected for hiatal hernia at 30 percent, arthritis of the cervical spine at 30 percent, DJD of the lumbar spine at 20 percent, radiculopathy of the right arm at 20 percent, right shoulder bursitis at 20 percent, DJD of the right knee at 10 percent, DJD of the left knee at 10 percent, and left foot callus at 0 percent.  His cervical spine and right arm radiculopathy combine to 40 percent.  See 38 C.F.R. § 4.25.  The Veteran therefore meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

The remaining inquiry is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has a high school education, but no other specialized training.  He worked for the post office from 1978 to 1988 as a mail handler, and after that, he was a security guard at a grocery store from 1988 to 1991.  He has not worked since March 1991.  He has asserted that his knees preclude him from working.

In responding particularly to the question of whether the Veteran's knees preclude unemployability, the January 2013 VA examiner opined the Veteran could do sedentary work, which he indicated involves sitting most of the time but may involve walking or standing for brief periods of time.  That examiner also indicated that the Veteran's service-connected cervical spinal stenosis, which also causes right arm radiculopathy, impacted his ability to work, along with nonservice-connected heart and kidney diseases.

A November 2014 private examination report notes that the Veteran was limited in walking and standing to less than 5 minutes.

Based on this evidence, the Board finds that a TDIU is warranted for the entire time on appeal.  The Veteran's prior work experience requires walking and standing for extended periods of time, which he can no longer do.  Further, his work as a mail handler required use of his arms and hands.  The record shows his dominant side is the right, and the April 2011 VA examiner noted that the Veteran's service-connected right shoulder bursitis would have "significant" effects on employment, as it caused decreased strength and therefore problems with lifting and carrying.  Although the January 2013 VA examiner opined the Veteran could perform sedentary activity, the Veteran does not have experience or skills that would transfer to a sedentary job, and it is unlikely that he has the training or knowledge to obtain sedentary employment that would be considered more than marginal.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Accordingly, the Board finds that his disabilities preclude him from engaging in substantial gainful activity.




ORDER

A TDIU is granted.


REMAND

The record contains a November 2014 private examination of the knee that suggests the Veteran's knee disabilities have increased in severity.  Therefore, updated VA examinations are to be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination for report on the current severity of right and left knee DJD.  The examiner is asked to conduct a complete examination of the knee, including range of motion testing in active and passive, and weight and non-weight bearing positions, to the extent possible (the record reflects he is in a wheel chair following a heart attack).  If unable to conduct any testing, please indicate the reason why.  Ask the Veteran to describe his everyday symptoms and symptoms during a flare.

Determine whether the Veteran has instability or subluxation, and if so, note the severity.

The record shows he has right knee effusion.  Does he have any symptoms of locking or pain?

All opinions are to be supported by explanation.
2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


